Exhibit 10.18
 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), is dated as of
_________________, 2012 (the “Effective Date”), between CYCLONE POWER
TECHNOLOGIES, INC., a Florida corporation having its principal offices at 601
N.E. 26th Court, Pompano Beach, Florida 33064 (the “Company” or “Borrower”) and
the Purchaser (“Purchaser”) whose name and address are set forth on the
Signature Page to this Agreement.


WHEREAS, the Borrower and the Purchasers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”).


WHEREAS, on the terms and subject to the conditions hereinafter set forth, the
Company is offering (the “Offering”) up to an aggregate of $545,000 principal
amount Secured Promissory Notes of the Company in the form as annexed hereto as
Exhibit A (the “Notes”), maturing one year from the date of closing (as may be
adjusted from time to time as more fully provided in the Note, the “Maturity
Date”) convertible in shares of the Company’s common stock (the “Conversion
Shares”) and Warrants to purchase up to 1,453,334 shares of the Company’s common
Stock in the form annexed hereto as Exhibit B (the “Warrants”), for an
aggregate  purchase price of $500,000 (the “Purchase Price”) to a limited number
of individuals or entities who qualify as “accredited investors” as defined in
Rule 501 of Regulation D (“Regulation D”) promulgated under the Securities Act
of 1933, as amended (the “Securities Act”) or non-US Persons as defined in Rule
902 of Regulation S promulgated under the Securities Act (collectively, the
“Purchasers”). The Notes are general obligations of the Company, and shall have
a senior secured interest in income from certain specific revenue sources as
provided herein.  The Company has offered to prepay interest in advanced in the
form of cash or, restricted common stock of the Company valued at a discount to
market as agreed to by the parties, to reflect illiquidity. The Notes have a
fixed price convertibility feature subject to adjustment as set forth herein and
in the Note.  The Notes, Warrants and any securities issued so as to satisfy
interest obligations are sometimes hereinafter referred to as the “Securities.”
 
WHEREAS, the Purchasers have reviewed this Agreement and the filings made by the
Company with the Securities and Exchange Commission, through the date hereof and
have also had an opportunity to ask questions of the Company and receive
information and, understand that an investment in the Borrower entails a high
degree of risk and illiquidity;


WHEREAS, there is no minimum offering amount, and no escrow and the Company may
accept subscriptions from time to time;


NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Borrower and the Purchasers hereby agree as
follows:
 
1.           Closing.
 
(a) Date and Time.  The sale of the Securities will take place in one or more
closings (each, a “Closing” and, each date a Closing occurs being referred to as
a “Closing Date”), subject to the satisfaction of all the parties hereto of
their obligations herein.  The Purchasers shall submit an executed copy of this
Agreement to the Borrower, along with the Purchase Price in the form of a check
or wire transfer, made payable to the Borrower.  Once funds and an Agreement
have been received representing subscriptions for said Principal Amount of Notes
acceptable to the Borrower along with cleared funds therefor the Borrower must
satisfy all of its obligations herein, and, shall deliver a Warrant and Note and
prepaid interest within 4 business days after the date of this Agreement.  In
the event that the Borrower elects to reject any subscription it may do so,
provided that it immediately returns all unaccepted funds.  Once an Agreement
along with the Purchase Price have been tendered by a Purchaser, no further
consent from, or notice to, such Purchaser need be made. Thereafter, and from
time to time, additional Notes may be sold.  The Closing shall take place at the
offices of the Borrower or at such other place as the Borrower deems appropriate
in their sole discretion and without notice or consent to investors.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Escrow Agent.  There is no escrow agent and all funds will become
immediately accessible to the Borrower and its creditors.
 
2.           Closing.  Subject to the satisfaction or waiver of the terms and
conditions of this Agreement, on each Closing Date, each respective Purchaser
shall purchase and the Borrower shall sell to such Purchaser a Note in the
Principal Amount and Warrants designated on the signature page for such
Purchaser hereto and warrants to purchase the Company’s common stock, for the
Purchase Price indicated thereon.  All Notes and Warrants issued will be
delivered to Purchaser’s place of residence as provided hereto by Purchaser
unless Purchaser advises otherwise.
 
3.           Purchaser Representations and Warranties.  In order to induce the
Borrower to enter into this Agreement and to consummate the transactions
contemplated hereby, each Purchaser hereby represents and warrants to and agrees
with the Borrower only as to such Purchaser, as of each Closing Date on which
such Purchaser purchases Securities, that:
 
(a)           Organization and Standing of the Purchasers.  If such Purchaser is
an entity, such Purchaser is a corporation, partnership or other entity duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization.
 
(b)           Authorization and Power.  Such Purchaser has the requisite power
and authority or capacity, as the case may be, to enter into and perform this
Agreement, and to purchase the Securities being sold to it hereby.  The
execution, delivery and performance of this Agreement by such Purchaser and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate, partnership or similar action, and
no further consent or authorization of such Purchaser or its board of directors,
stockholders, partners, members, as the case may be, is required.  
 
(c)           No Conflicts.  The execution, delivery and performance of this
Agreement and the consummation by such Purchaser of the transactions
contemplated hereby and thereby or relating hereto do not and will not: (i)
result in a violation of such Purchaser’s charter documents or bylaws or other
organizational documents, or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of any agreement, indenture or instrument or obligation to which
such Purchaser is a party or by which its properties or assets are bound, or
result in a violation of any law, rule, or regulation, or any order, judgment or
decree of any court or governmental agency applicable to such Purchaser or its
properties (except for such conflicts, defaults and violations as would not,
individually or in the aggregate, have a material adverse effect on such
Purchaser).  Such Purchaser is not required to obtain any consent, authorization
or order of, or make any filing or registration with, any court or governmental
agency  in order for it to execute, deliver or perform any of its obligations
under this Agreement or to purchase the Securities in accordance with the terms
hereof, provided that for purposes of the representation made in this sentence,
such Purchaser is assuming and relying upon the accuracy of the relevant
representations and agreements of the Borrower herein.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)           Information on Borrower.  The Purchaser understands that the
Borrower has limited revenues and that an investment in the Borrower of any kind
entails a substantial degree of risk and illiquidity.  The Purchaser has been
furnished with or has been provided with copies of the Borrower’s filings and
reports filed with the Securities and Exchange Commission (hereinafter referred
to collectively as the "Reports").  In addition, such Purchaser may have
received in writing from the Borrower such other information concerning its
operations, financial condition and other matters, as such Purchaser has
requested in writing, identified thereon as OTHER WRITTEN INFORMATION (such
other information is collectively, the "Other Written Information"), and
considered all factors such Purchaser deems material in deciding on the
advisability of investing in the Securities.  In particular, the Purchaser is
aware of the Borrower’s lack of funds and liquidity and dependence on certain
military contracts or other contracts in order to repay the loans evidenced by
the Notes.
 
(e)           Information on Purchaser.  Such Purchaser is, an "accredited
investor", as such term is defined in Regulation D promulgated by the Commission
under the 1933 Act, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of micro-cap
companies with little liquidity and, with its representatives, has such
knowledge and experience in financial, tax and other business matters as to
enable such Purchaser to utilize the information made available by the Borrower
to evaluate the merits and risks of and to make an informed investment decision
with respect to the proposed purchase, which represents a speculative
investment.  Such Purchaser is able to bear the risk of such investment for an
indefinite period and to afford a complete loss thereof.  The information set
forth on the signature page hereto regarding such Purchaser is accurate.
 
(f)            Purchase of Securities.  On such Closing Date, such Purchaser
will purchase the Securities for its own account, not as a nominee or agent, for
investment only and not with a view toward, or for resale in connection with,
the public sale or any distribution thereof and such Purchaser has no present
intention of selling, granting any participation in or otherwise distributing
the same.  Such Purchaser does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participations to any
person with respect to the Securities.
 
(g)           Compliance with Securities Act.  Such Purchaser understands and
agrees that the Securities have not been registered under the 1933 Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the 1933 Act (based in part on the
accuracy of the representations and warranties of such Purchaser contained
herein), and that such Securities must be held indefinitely unless a subsequent
disposition is registered under the 1933 Act or any applicable state securities
laws or is exempt from such registration.
 
(h)           Shares Legend.  The Securities (including any securities that the
Borrower elects to issue as interest) shall bear substantially the following or
similar legend:
 
"THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE (OR
CONVERSION OR EXERCISE HEREOF) HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, NOR APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A)
AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE
ISSUER (AS TO FORM, SUBSTANCE AND CHOICE OF COUNSEL) THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT, OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A
UNDER SAID ACT."
 
 
3

--------------------------------------------------------------------------------

 
 
(i)            Noteholder Representative.  Purchaser understands there will be
no noteholder representative or other delegate representing the rights of the
Purchaser or other Purchasers.
 
(j)            Communication of Offer.  The offer to sell the Securities was
directly communicated to such Purchaser by the Borrower.  At no time was such
Purchaser presented with or solicited by any leaflet, newspaper or magazine
article, radio or television advertisement, or any other form of general
advertising or solicited or invited to attend a promotional meeting otherwise
than in connection and concurrently with such communicated offer. At no time did
the Purchaser, or to its knowledge, the Borrower, pay any fees, commissions,
finders’ fees or other fees for such solicitation.
 
(k)           Restricted Securities.  Such Purchaser understands that the
Securities, have not been registered under the 1933 Act and such Purchaser will
not sell, offer to sell, assign, pledge, hypothecate or otherwise transfer any
of the Securities unless pursuant to an effective registration statement under
the 1933 Act, or unless an exemption from registration is
available.  Notwithstanding anything to the contrary contained in this
Agreement, such Purchaser may transfer (without restriction, without the consent
of the Borrower and without the need for an opinion of counsel) the Securities
to its Affiliates (as defined below), provided that each such Affiliate is an
“accredited investor” under Regulation D, such Affiliate agrees to be bound by
the terms and conditions of this Agreement which are relevant at the time of
transfer, and written notice of such transfer is provided the Borrower. For the
purposes of this Agreement, an “Affiliate” of any person or entity means any
other person or entity directly or indirectly controlling, controlled by or
under direct or indirect common control with such person or entity.  With
respect to the Borrower, Affiliate includes each Subsidiary (as defined below)
of the Borrower.  For purposes of this definition, “control” means the power to
direct the management and policies of such person or firm, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise.
 
(l)           No Governmental Review.  Such Purchaser understands that no United
States, or federal or state agency or any other governmental or state agency has
passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.
 
(m)         Accredited Investor.  The Purchaser is an "accredited investor" as
defined under Rule 501 of Regulation D promulgated under the 1933 Act.
 
 
4

--------------------------------------------------------------------------------

 
 
5.           Borrower Representations and Warranties.  The Borrower represents
and warrants to the Purchaser and agrees with each Purchaser, as of each Closing
Date (except to the extent a different date is specified in this Section 5),
that:
 
(a)           Due Incorporation.  The Borrower is a Florida organized
corporation, duly incorporated, validly existing and in good standing under the
laws of the State of Florida and has the requisite corporate power to own its
properties and to carry on its business as presently conducted.  The Borrower is
duly qualified to do business and is in good standing in each jurisdiction where
the nature of the business conducted or property owned by it makes such
qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have a Material Adverse Effect.   For purposes of this
Agreement, a “Material Adverse Effect” shall mean a material adverse effect on
the financial condition, results of operations, properties or business of the
Borrower.
 
(b)           Outstanding Stock.  All issued and outstanding shares of capital
stock of the Borrower have been duly authorized and validly issued and are fully
paid and non-assessable.  At each Closing, and other than the Securities issued
herein the Company’s capitalization is as set forth on Schedule 5(b).
 
(c)           Authority; Enforceability.  This Agreement the Note, the Warrant,
and any other agreements delivered together with this Agreement or in connection
herewith (collectively “Transaction Documents”) have been duly authorized,
executed and delivered by the Borrower and are valid and binding agreements of
the Borrower enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors' rights generally and
to general principles of equity.  The Borrower has full corporate power and
authority necessary to enter into and deliver the Transaction Documents and to
perform its obligations thereunder.
 
(d)           Consents.  No consent, approval, authorization or order of any
court, governmental agency or body or arbitrator having jurisdiction over the
Borrower, or the Borrower's note holders, option holders, or shareholders is
required for the execution by the Borrower of the Transaction Documents and
compliance and performance by the Borrower of its obligations under the
Transaction Documents, including, without limitation, the issuance and sale of
the Securities. The Transaction Documents and the Borrower’s performance of its
obligations thereunder have been unanimously approved by the Borrower’s Board of
Directors. No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any governmental
authority in the world (except pursuant to any applicable Blue Sky laws or the
filing of a Form D), is required by the Borrower in connection with the
consummation of the transactions contemplated by this Agreement and the
Transaction Documents, or the consummation of any of the other agreements,
covenants or commitments of the Borrower contemplated by the other Transaction
Documents.
 
(e)           No Violation or Conflict.  Assuming the representations and
warranties of the Purchaser in Section 4 are true and correct, neither the
issuance and sale of the Securities nor the performance of the Borrower’s
obligations under this Agreement, the Transaction Documents and all other
agreements entered into by the Borrower relating thereto by the Borrower will:
 
(i)           violate, conflict with, result in a breach of, or constitute a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under: (A) the
certificate of incorporation, as amended and/or By-Laws, as amended,  of the
Borrower, (B) to the Borrower's Knowledge (as defined below), any decree,
judgment, order, law, treaty, rule, regulation or determination applicable to
the Borrower of any court, governmental agency or body, or arbitrator having
jurisdiction over the Borrower or over the properties or assets of the Borrower,
or (C) the terms of any bond, debenture, note or any other evidence of
indebtedness, mortgage, deed of trust or other instrument to which the Borrower
is a party. For purposes of this Agreement, “Knowledge” shall mean the actual
knowledge of, the executive officers of the Borrower as of the Effective Date;
or
 
 
5

--------------------------------------------------------------------------------

 
 
(ii)          result in the creation or imposition of any lien, charge or
encumbrance upon the Securities or any of the assets of the Borrower (except as
described in the Transaction Documents) or any of its Affiliates except as
described herein; or
 
(iii)         result in the activation of any anti-dilution rights or a reset or
re-pricing of any debt or security instrument of any other creditor or equity
holder of the Borrower from whom a waiver could not be obtained by the Borrower
if necessary, nor result in the acceleration of the due date of any obligation
of the Borrower other than certain holders of Series A Warrants issued to
Borrower and other investors in 2011; or
 
(iv)        result in the triggering of any piggy-back registration rights of
any person or entity holding securities of the Borrower or having the right to
receive securities of the Borrower.
 
(f)           The Securities.  The Securities upon issuance:
 
(i)           are free and clear of any security interests, liens, claims or
other encumbrances, subject to restrictions upon transfer under the 1933 Act and
any applicable state securities laws;
 
(ii)          are duly and validly authorized and on the date of issuance of the
Securities will be duly and validly issued, fully paid and non-assessable;
 
(iii)         will not have been issued or sold in violation of any preemptive
of the holders of any securities of the Borrower;
 
(iv)         will not subject the holders thereof to personal liability by
reason of being such holders;
 
(v)         assuming the representations warranties of the Purchasers as set
forth in Section 4 hereof are true and correct, will not result in a violation
of Section 5 under the 1933 Act; and
 
(vi)        will be fully enforceable against the Borrower.
 
(g)           No Market Manipulation.  The Borrower and its Affiliates have not
taken, and will not take, directly or indirectly, any action designed to, or
that might reasonably be expected to, cause or result in stabilization or
manipulation of the price of the Common Stock to facilitate the sale or resale
of the Securities or affect the price at which the Securities may be issued or
resold.
 
(h)           Information Concerning Borrower.  The Reports and Other Written
Information contain all material information relating to the Borrower and its
operations and financial condition as of their respective dates which
information is required to be disclosed therein.  Since the date of the
financial statements included in the Reports, and except as modified in the
Other Written Information or in the Schedules hereto, there has been no Material
Adverse Effect relating to the Borrower's business, financial condition or
affairs not disclosed in the Reports. The Reports and Other Written Information
do not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, taken as a whole, not misleading in light of the circumstances when
made.
 
 
6

--------------------------------------------------------------------------------

 
 
(i)            Stop Transfer.  The Borrower will not issue any stop transfer
order or other order impeding the sale, resale or delivery of any of the
Securities, except as may be required by any applicable federal or state
securities laws and unless contemporaneous notice of such instruction is given
to the affected Purchaser.
 
(j)            Defaults.  The Borrower is not in violation of its articles of
incorporation as in effect prior and as of the initial Closing Date.  The
Borrower is (i) not in default under or in violation of any other material
agreement or instrument to which it is a party or by which it or any of its
properties are bound or affected, which default or violation would have a
Material Adverse Effect, (ii) not in default with respect to any order of any
court, arbitrator or governmental body or subject to or party to any order of
any court or governmental authority arising out of any action, suit or
proceeding under any statute or other law respecting antitrust, monopoly,
restraint of trade, unfair competition or similar matters, or (iii) not in
violation of any statute, rule or regulation of any governmental authority which
violation would have a Material Adverse Effect.
 
(k)            No Integrated Offering.  Neither the Borrower, nor any of its
Affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offer of the
Securities pursuant to this Agreement to be integrated with prior offerings by
the Borrower for purposes of the 1933 Act or any applicable stockholder approval
provisions, which would impair the exemptions relied upon in this Offering or
the Borrower’s ability to timely comply with its obligations hereunder.  Neither
the Borrower nor any of its Affiliates will take any action or steps that would
cause the offer or issuance of the Securities to be integrated with other
offerings which would impair the exemptions relied upon in this Offering or the
Borrower’s ability to timely comply with its obligations hereunder.
 
(l)            No General Solicitation.  Neither the Borrower, nor any of its
Affiliates, nor to Borrower’s Knowledge, any person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D under the 1933 Act) in connection with the
offer or sale of the Securities.
 
(m)           Dilution.  The Borrower's executive officers and directors
understand the nature of the Securities being sold hereby and recognize that the
issuance of the Securities will have a potential dilutive effect on the equity
holdings of other holders of the Borrower’s equity or rights to receive equity
of the Borrower.  The Board of Directors of the Borrower has concluded, in its
good faith business judgment that the issuance of the Securities is in the best
interests of the Borrower.
 
(n)           Foreign Corrupt Practices.  Neither the Borrower, nor to the
Knowledge of the Borrower, any agent or other person acting on behalf of the
Borrower, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Borrower (or made by any person
acting on its behalf of which the Borrower is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.
 
 
7

--------------------------------------------------------------------------------

 
 
6.             Regulation D Offering.  The offer and issuance of the Securities
to the Purchasers is being made pursuant to the exemption from the registration
provisions of the 1933 Act afforded by Section 4(2) or Section 4(6) of the 1933
Act and/or Rule 506 of Regulation D promulgated thereunder, the Borrower has or
will at closing, prepare and cover all costs relating to any Form D or state
blue sky filings. On the Closing Date, the Company will provide an opinion
reasonably acceptable to the Purchaser s from the Company's legal counsel
opining on the availability of an exemption from registration under the 1933 Act
as it relates to the offer and issuance of the Securities and other matters
reasonably requested by Purchaser s.  A form of the legal opinion is annexed
hereto as Exhibit C.
 
7.             [Omitted].
 
7.1.          Conditions Precedent to the Obligation of the Purchasers to Close
and to Purchase the Securities.  The obligation hereunder of the Purchasers to
purchase the Securities and consummate the transactions contemplated by this
Agreement is subject to the satisfaction or waiver, at or before such Closing,
of each of the conditions set forth below.  These conditions are for the
Purchasers’ sole benefit and may be waived by the Purchasers and Placement Agent
at any time in their sole discretion.
 
(a)           Accuracy of the Borrower’s Representations and Warranties.  Each
of the representations and warranties of the Borrower in this Agreement and the
other Transaction Documents shall be true and correct in all material respects
as of the initial Closing, except for representations and warranties that speak
as of a particular date, which shall be true and correct in all material
respects as of such date.
 
(b)           Performance by the Borrower.  The Borrower shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Borrower at or prior to such Closing.
 
(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
 
(d)           No Proceedings or Litigation.  No action, suit or proceeding
before any arbitrator or any governmental authority shall have been commenced,
and no investigation by any governmental authority shall have been initiated,
against the Borrower or any subsidiary, or any of the officers, directors or
affiliates of the Borrower or any subsidiary seeking to restrain, prevent or
change the transactions contemplated by this Agreement, or seeking damages in
connection with such transactions.
 
(e)           Notes and Warrants.  At the Closing, the Borrower shall have
delivered to the Purchasers the Notes, Warrants along with all appropriate board
resolutions or other necessary documentation in order to issue the Shares in
such denominations as each Purchaser may request.  The Borrower shall also
deliver this Agreement, duly executed by the Borrower. The Borrower shall also
deliver pre-paid interest in the form of cash or restricted common stock.
 
(f)           Material Adverse Effect.  No Material Adverse Effect shall have
occurred at or before such Closing Date.
 
7.2.         Redemption.  The Notes shall not be redeemable or pre-payable
except as described in the Notes.  
 
 
8

--------------------------------------------------------------------------------

 
 
8.             Covenants of the Borrower.  The Borrower covenants and agrees
with the Purchasers as follows:
 
(a)           Enforceability.  If the Borrower is unable to pay, it will not
attempt to assert that the Transaction Documents are unenforceable.
 
(b)           Use of Proceeds.  The net proceeds of this offering shall be used
primarily for general corporate purposes.
 
(c)           Reservation.   Prior to the Closing, the Company undertakes to
reserve on behalf of Purchasers from its authorized but unissued Common Stock, a
number of shares of Common Stock equal to 150% of the amount of Common Stock
necessary to allow Purchasers to be able to convert the entire Notes and 100% of
the amount of Warrant Shares issuable upon exercise of the Warrants (“Required
Reservation”).   Failure to have sufficient shares reserved pursuant to this
Section  at any time shall be a material default of the Company’s obligations
under this Agreement and an Event of Default under the Notes.  If at any time
Notes and Warrants are outstanding the Company has insufficient Common Stock
reserved on behalf of the Purchasers in an amount less than 125% of the amount
necessary for full conversion of the outstanding Notes principal and interest at
the conversion price that would be in effect on every such date and 100% of the
Warrant Shares (“Minimum Required Reservation”), the Company will promptly
reserve the Minimum Required Reservation, or if there are insufficient
authorized and available shares of Common Stock to do so, the Company will take
all action necessary to increase its authorized capital to be able to fully
satisfy its reservation requirements hereunder, including the filing of a
preliminary proxy with the Commission not later than fifteen business days after
the first day the Company has less than the Minimum Required Reservation.  The
Company agrees to provide notice to the Purchasers not later than three days
after the date the Company has less than the Minimum Required Reservation
reserved on behalf of the Purchaser.
 
(d)           Books and Records.  For so long as any Securities are outstanding,
the Borrower will keep true records and books of account in which full, true and
correct entries will be made of all dealings or transactions in relation to its
business and affairs in accordance with generally accepted accounting principles
applied on a consistent basis.
 
(e)           Governmental Authorities.  For so long as any Securities are
outstanding and one year thereafter, the Borrower shall duly observe and conform
in all material respects to all valid requirements of governmental authorities
relating to the conduct of its business or to its properties or assets.
 
(f)           Intellectual Property.  For so long as any Securities are
outstanding, the Borrower shall maintain in full force and effect its corporate
existence, rights, patent rights and licenses and franchises and all licenses
and other rights to use intellectual property owned or possessed by it and
reasonably deemed to be necessary to the conduct of its business, unless it is
sold for value.
 
(g)           The Company undertakes to file a Form 8-K describing the Offering
not later than the fourth (4th) business day after the Closing Date.  Prior to
the filing date of such Form 8-K, a draft in the final form will be provided to
Purchasers for Purchasers’ review and approval.  In the Form 8-K, the Company
will specifically disclose the amount of Common Stock outstanding immediately
after the Closing.  Upon  delivery by the Company to the Purchasers after the
Closing Date of any notice or information, in writing, electronically or
otherwise, and while a Note or Warrants are held by Purchasers, unless the 
Company has in good faith determined that the matters relating to such notice do
not constitute material, nonpublic information relating to the Company or
Subsidiaries, the Company  shall within four business days after any such
delivery publicly disclose such  material,  nonpublic  information on a
Report on Form 8-K.  In the event that the Company believes that a notice or
communication to Purchasers contains material, nonpublic information relating to
the Company or Subsidiaries, the Company shall so indicate to Purchasers prior
to delivery of such notice or information.  Purchasers will be granted
sufficient time to notify the Company that Purchasers elects not to receive such
information.   In such case, the Company will not deliver such information to
Purchasers.  In the absence of any such indication, Purchasers shall be allowed
to presume that all matters relating to such notice and information do not
constitute material, nonpublic information relating to the Company or
Subsidiaries.
 
 
9

--------------------------------------------------------------------------------

 
 
(h)           Non-Public Information.  The Company covenants and agrees that
except for the Reports, Other Written Information and schedules and exhibits to
this Agreement and the Transaction Documents, which information the Company
undertakes to publicly disclose on the Form 8-K described in Section 8(g) above,
neither it nor any other person acting on its behalf will at any time provide
Purchasers or its agents or counsel with any information that the Company
believes constitutes material non-public information, unless prior thereto
Purchasers shall have agreed in writing to accept such information.  The Company
understands and confirms that Purchasers shall be relying on the foregoing
representations in effecting transactions in securities of the Company.
 
(i)           Negative Covenants.   So long as a Note is outstanding, without
the consent of the Purchasers, the Company will not and will not permit any of
its Subsidiaries to directly or indirectly:
 
(i)           create, incur, assume or suffer to exist any pledge,
hypothecation, assignment, deposit arrangement, lien, charge, claim, security
interest, security title, mortgage, security deed or deed of trust, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Uniform Commercial
Code or comparable law of any jurisdiction) (each, a “Lien”) upon any of
property, contracts, invoices or other that is considered collateral or security
under the Notes;
 
(ii)           amend its certificate of incorporation, bylaws or its charter
documents so as to materially and adversely affect any rights of the Purchasers
(an increase in the amount of authorized shares and an increase in the number of
directors will not be deemed adverse to the rights of the Purchasers);
 
(iii)           repay, repurchase or offer to repay, repurchase or otherwise
acquire or make any dividend or distribution in respect of any of its Common
Stock, preferred stock, or other equity securities other than to the extent
permitted or required under the Transaction Documents;
 
(iv)           prepay or redeem any financing related debt or past due
obligations or securities outstanding as of the Closing Date, or past due
obligations (except with respect to vendor obligations, or any such obligations
which in management’s good faith, reasonable judgment must be repaid to avoid
disruption of the Company’s businesses) unless such payment are made
proportionally to the amount due on the Notes and a proportionate amount is paid
to the holders of the Notes.
 
 
10

--------------------------------------------------------------------------------

 
 
(j)           Favored Nations Provision.  Other than in connection with (i) full
or partial consideration in connection with a strategic merger, acquisition,
consolidation or purchase of substantially all of the securities or assets of a
corporation or other entity which holders of such securities or debt are not at
any time granted registration rights other than piggy-back rights, (ii) the
Company’s issuance of securities in connection with strategic license agreements
and other partnering arrangements so long as such issuances are not for the
purpose of raising capital and which holders of such securities or debt are not
at any time granted registration rights other than piggy-back rights, (iii) the
Company’s issuance of Common Stock or the issuances or grants of options to
purchase Common Stock to employees, directors, and consultants, pursuant to
plans described on Schedule 5(d) as such plans are constituted on the Closing
Date, (iv) up to 5,000,000 shares per year issued to legitimate third party
service providers and consultants; (v) securities upon the exercise or exchange
of or conversion of any securities exercisable or exchangeable for or
convertible into shares of Common Stock issued and outstanding on the date of
this Agreement on the terms in effect on the Closing Date including the
permissible amendment thereof after the Closing Date, and described on Schedule
5(b), (vi) securities issued pursuant to financing deals in place as of the date
hereof, specifically the purchase of shares by GEM Global Yield Fund as
announced in the Borrower’s Form 8-K filed with the SEC on July 11, 2012; and
and (vii) as a result of the exercise of Warrants or conversion of Notes which
are granted or issued pursuant to this Agreement (collectively, the foregoing
(i) through (vii) are “Excepted Issuances”), if at any time the Notes or
Warrants are outstanding, the Company shall agree to or issue (the “Lower Price
Issuance”) any Common Stock or securities convertible into or exercisable for
shares of Common Stock (or modify any of the foregoing which may be outstanding)
to any person or entity at a price per share or conversion or exercise price per
share which shall be less than the Conversion Price in effect at such time, or
if less than the Warrant exercise price in effect at such time, without the
consent of the Purchasers, then the Conversion Price and Warrant exercise price
shall automatically be reduced to such other lower price provided however, if
such Lower Priced Issuance is common stock, a convertible note or preferred
stock the Warrant exercise price shall only be lowered to 125% of such lower
price.  In no event shall a Lower Price Issuance increase the Warrant exercise
price.  The average Purchase Price of the Conversion Shares and average exercise
price in relation to the Warrant Shares shall be calculated separately for the
Conversion Shares and Warrant Shares.  Common Stock issued or issuable by the
Company for no consideration will be deemed issuable or to have been issued for
$0.001 per share of Common Stock.  The rights of Purchasers set forth in this
Section 8(j) are in addition to any other rights the Purchasers have pursuant to
this Agreement, the Notes, any Transaction Document, and any other agreement
referred to or entered into in connection herewith or to which Purchasers and
Company are parties.
 
(k)           Maximum Exercise of Rights.   In the event the exercise of the
rights described in Section 8(j) would or could result in the issuance of an
amount of Common Stock of the Company to the Purchaser, which would result in
beneficial ownership by Purchaser and its Affiliates of more than 4.99% of the
outstanding shares of Common Stock of the Company, then the issuance of such
additional shares of Common Stock of the Company to such Purchaser will be
deferred in whole or in part until such time as a Purchaser notifies the Company
that such Purchaser is able to beneficially own such Common Stock without
exceeding 4.99% of the outstanding shares of Common Stock of the Company.  For
the purposes of the immediately preceding sentence, beneficial ownership shall
be determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended, and Rule 13d-3 thereunder.  The Purchaser may increase the
permitted beneficial ownership amount up to 9.99% upon and effective after 61
days prior written notice to the Company.  Purchaser may allocate which of the
equity of the Company deemed beneficially owned by Purchaser shall be included
in the 4.99% amount described above and which shall be allocated to the excess
above 4.99%.
 
 
11

--------------------------------------------------------------------------------

 
 
9.             Miscellaneous.
 
(a)           Notices.  All notices and other communications required or
permitted hereunder shall be in writing and shall be effective when delivered
personally, or sent by telex or telecopier (with receipt confirmed), provided
that a copy is mailed by registered mail, return receipt requested, or when
received by the addressee, if sent by Express Mail, Federal Express or other
express delivery service (receipt requested) in each case to the appropriate
address set forth below:
 
If to the Company:              Cyclone Power Technologies, Inc.
602 NE 26th Court
Pompano Beach, Florida 33064
Attention:  Christopher M. Nelson
Phone:  (954) 943-8721


With a copy to:                    Roetzel & Andress, LPA
350 East Las Olas Boulevard, Suite 1150
Fort Lauderdale, Florida 33301
Attention:  Joel D. Mayersohn
Phone:  (954) 462-4250


If to the Purchaser:             At the address set forth on the Purchaser’s
Signature Page
 
(b)           Faxes, Electronic Mail and Counterparts.  This Agreement may be
executed in one or more counterparts.  Delivery of an executed counterpart of
the Agreement or any exhibit attached hereto by facsimile transmission or
electronic mail (any such delivery, an “Electronic Delivery”), shall be treated
in all manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person.  At the request of any party hereto,
each other party hereto shall re-execute original forms hereof and deliver them
in person to all other parties.  No party hereto shall raise the use of
Electronic Delivery to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of
Electronic Delivery as a defense to the formation of a contract, and each such
party forever waives any such defense, except to the extent such defense related
to lack of authenticity.


 (c)           Entire Agreement; Assignment.  This Agreement and other documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by all parties hereto.  Neither the Borrower nor the
Purchasers have relied on any representations not contained or referred to in
this Agreement and the documents delivered herewith.   No right or obligation of
the Borrower shall be assigned without prior notice to and the written consent
of the Purchasers. No right or obligation of any Purchaser shall be assigned
without prior notice to and the written consent of the Borrower.
 
 
12

--------------------------------------------------------------------------------

 
 
 (d)           Law Governing this Agreement.  This Agreement shall be governed
by and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state or federal courts located in the State and
County of New York.  The parties to this Agreement hereby irrevocably waive any
objection to jurisdiction and venue of any action instituted hereunder and shall
not assert any defense based on lack of jurisdiction or venue or based upon
forum non conveniens.  The parties executing this Agreement and other agreements
referred to herein or delivered in connection herewith on behalf of the Borrower
agree to submit to the in personam jurisdiction of such courts and hereby
irrevocably waive trial by jury.  The prevailing party shall be entitled to
recover from the other party its reasonable attorney's fees and costs.  In the
event that any provision of this Agreement or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law.  Each party hereby irrevocably waives personal service
of process and consents to process being served in any suit, action or
proceeding in connection with this Agreement or any other Transaction Document
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.
 
(e)           Specific Enforcement, Consent to Jurisdiction.  The Borrower and
Purchaser acknowledge and agree that irreparable damage would occur in the event
that any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached.  It is accordingly agreed
that the parties shall be entitled to seek an injunction or injunctions to
prevent or cure breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions hereof, this being in addition to any
other remedy to which any of them may be entitled by law or equity.  Subject to
Section 9(e) hereof, the Borrower hereby irrevocably waives, and agrees not to
assert in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction in New York of such court, that the suit,
action or proceeding is brought in an inconvenient forum or that the venue of
the suit, action or proceeding is improper.  Nothing in this Section shall
affect or limit any right to serve process in any other manner permitted by law.
 
(f)           Independent Nature of Purchasers.     The Borrower acknowledges
that the obligations of each Purchaser under the Transaction Documents are
several and not joint with the obligations of any other Purchaser, and no
Purchaser shall be responsible in any way for the performance of the obligations
of any other Purchaser under the Transaction Documents. The Borrower
acknowledges that each Purchaser has represented that the decision of each
Purchaser to purchase Securities has been made by such Purchaser independently
of any other Purchaser and independently of any information, materials,
statements or opinions as to the business, affairs, operations, assets,
properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Borrower which may have been made or given by any
other Purchaser or by any agent or employee of any other Purchaser, and no
Purchaser or any of its agents or employees shall have any liability to any
Purchaser (or any other person) relating to or arising from any such
information, materials, statements or opinions.  The Borrower acknowledges that
nothing contained in any Transaction Document, and no action taken by any
Purchaser pursuant hereto or thereto (including, but not limited to, the (i)
inclusion of a Purchaser in a registration statement and (ii) review by, and
consent to, any such registration statement by a Purchaser) shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents.  The Borrower
acknowledges that each Purchaser shall be entitled to independently protect and
enforce its rights, including without limitation, the rights arising out
of the Transaction Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose.  The Borrower acknowledges that it has elected to provide all
Purchasers with the same terms and Transaction Documents for the convenience of
the Borrower and not because Borrower was required or requested to do so by the
Purchasers.  The Borrower acknowledges that such procedure with respect to the
Transaction Documents in no way creates a presumption that the Purchasers are in
any way acting in concert or as a group with respect to the Transaction
Documents or the transactions contemplated thereby.
 
 
13

--------------------------------------------------------------------------------

 
 
(g)           Consent.   As used in the Agreement, “consent of the Purchasers”
or similar language means the consent of holders of greater than 50% of the
total principal amount of outstanding Notes owned by Note holders on the date
consent is requested.


(h)           Equal Treatment.   No consideration shall be offered or paid to
any person to amend or consent to a waiver or modification of any provision of
the Transaction Documents unless the same consideration is also offered and paid
to all the Purchasers and their permitted successors and assigns.
 
(i)            Maximum Payments.   Nothing contained herein or in any document
referred to herein or delivered in connection herewith shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law.  In the event that the rate
of interest or dividends required to be paid or other charges hereunder exceed
the maximum permitted by such law, any payments in excess of such maximum shall
be credited against amounts owed by the Borrower to the Purchaser and thus
refunded to the Borrower.
 
(j)            Calendar Days.   All references to “days” in the Transaction
Documents shall mean calendar days unless otherwise stated.  The terms “business
days” and “trading days” shall mean days that the New York Stock Exchange is
open for trading for three or more hours.  Time periods shall be determined as
if the relevant action, calculation or time period were occurring in New York
City.  Any deadline that falls on a non-business day in any of the Transaction
Documents shall be automatically extended to the next business day and interest,
if any, shall be calculated and payable through such extended period.
 
(k)           Captions: Certain Definitions.  The captions of the various
sections and paragraphs of this Agreement have been inserted only for the
purposes of convenience; such captions are not a part of this Agreement and
shall not be deemed in any manner to modify, explain, enlarge or restrict any of
the provisions of this Agreement.  As used in this Agreement the term “person”
shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof.
 
(l)            Severability.  In the event that any term or provision of this
Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by an authority having
jurisdiction and venue, that determination shall not impair or otherwise affect
the validity, legality or enforceability: (i) by or before that authority of the
remaining terms and provisions of this Agreement, which shall be enforced as if
the unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.
 
 
14

--------------------------------------------------------------------------------

 
 
(m)           Successor Laws.  References in the Transaction Documents to laws,
rules, regulations and forms shall also include successors to and functionally
equivalent replacements of such laws, rules, regulations and forms.
 
APPLICABLE ONLY IN THE EVENT ANY NOTES ARE SOLD TO FLORIDA RESIDENTS - FLORIDA
LAW PROVIDES THAT WHEN SALES ARE MADE TO FIVE OR MORE PERSONS IN FLORIDA, ANY
SALE MADE IN FLORIDA IS VOIDABLE BY THE PURCHASER WITHIN THREE DAYS AFTER THE
FIRST TENDER OF CONSIDERATION IS MADE BY SUCH PURCHASER TO THE COMPANY, AN AGENT
OF THE COMPANY OR AN ESCROW AGENT OR WITHIN THREE DAYS AFTER THE AVAILABILITY OF
THAT PRIVILEGE IS COMMUNICATED TO SUCH PURCHASER, WHICHEVER OCCURS LATER. THIS
SALE IS BEING MADE IN FLORIDA. PAYMENTS FOR TERMINATED SUBSCRIPTIONS VOIDED BY
PURCHASERS AS PROVIDED FOR IN THIS PARAGRAPH WILL BE PROMPTLY REFUNDED WITHOUT
INTEREST.
 
[REST OF THIS PAGE LEFT INTENTIONALLY BLANK]
 
 
15

--------------------------------------------------------------------------------

 
 
[Counterpart Signature Page To Securities Purchase Agreement of
 
Cyclone Power Technologies, Inc.  ]


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth on the Purchase Signature Page hereto.
 


 

  PURCHASER           (By Counterpart Form - See Purchaser Signature Pages
following)               COMPANY           Cyclone Power Technologies, Inc.    
      (By Execution of Acceptance Page following Certificate of Signatory)

 
 
16

--------------------------------------------------------------------------------

 
 
ACCREDITED INVESTOR QUESTIONNAIRE
 
CYCLONE POWER TECHNOLOGIES, INC.
 
I acknowledge that the offering of the Securities is subject to the Federal
securities laws of the United States and state securities laws of those states
in which the Securities are offered, and that, pursuant to the U.S. Federal
securities laws and state securities laws, the Securities may be purchased by
persons who come within the definition of an “Accredited Investor” as that term
is defined in Rule 501(a) of Regulation D promulgated under the Securities Act
(“Regulation D”).
 
By initialing one of the categories below, I represent and warrant that I come
within the category so initialed and have truthfully set forth the factual basis
or reason I come within that category.  All information in response to this
paragraph will be kept strictly confidential.  I agree to furnish any additional
information that the Borrower deems necessary in order to verify the answers set
forth below.
 
NOTE:  You must either initial that at least ONE category.
 
Individual Purchaser:
 
(A Purchaser who is an individual may initial either Category I, II, or III)
 
Category I
I am a director or executive officer of the Company.

 
Category II
I am an individual (not a partnership, corporation, etc.) whose individual net
worth, or joint net worth with my spouse, presently exceeds $1,000,000.
 
Explanation.  In calculation of net worth, you may include equity in personal
property and real estate other than your principal residence, including cash,
short term investments, stocks and securities.  Equity in personal property and
real estate should be based on the fair market value of such property less debt
secured by such property.

 

Category III                      
I am an individual (not a partnership, corporation, etc.) who had an individual
income in excess of $200,000 in 2010 and 2011, or joint income with my spouse in
excess of $300,000 in 2010 and 2011, and I have a reasonable expectation of
reaching the same income level in 2012.

 
 
Schedules-1

--------------------------------------------------------------------------------

 


Entity Purchasers:

 
(A Purchaser which is a corporation, limited liability company, partnership,
trust, or other entity may initial either Category IV, V, VI, VII or VIII)
 

Category IV                      
The Purchaser is an entity in which all of the equity owners are “Accredited
Investors” as defined in Rule 501(a) of Regulation D.  If relying upon this
category alone, each equity owner must complete a separate copy of this
Agreement.

 
__________________________________________________________________________________________________________
 
__________________________________________________________________________________________________________
 
__________________________________________________________________________________________________________
 
(describe entity)



 

Category V                        
The Purchaser is a trust, with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Securities offered, whose purchase is
directed by a “Sophisticated Person” as described in Rule 506(b)(2)(ii) of
Regulation D.

 

Category VI                      
The Purchaser is an organization described in Section 501(c)(3) of the Internal
Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of $5,000,000.

 
__________________________________________________________________________________________________________
 
__________________________________________________________________________________________________________
 
__________________________________________________________________________________________________________
 
(describe entity)
 

Category VII                     
The Purchaser is a private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940.

 
__________________________________________________________________________________________________________
 
__________________________________________________________________________________________________________
 
__________________________________________________________________________________________________________
 
(describe entity)

 
Executed this _____ day of ______, 2012 at ____________________,
________________.
 
 
Schedules-2

--------------------------------------------------------------------------------

 
 
 
 PURCHASER SIGNATURE PAGE
 
(for Corporation, Partnership, Trust or Other Entities)
 
This Securities Purchase Agreement of Cyclone Power Technologies, Inc.
(including the Questionnaire) is hereby executed and entered into by the below
Purchaser:
 


 
 
Principal Amount of Notes: $____
 
Warrants: ____
 
Purchase Price $____
____________________________________
Name of Entity
 
 
____________________________________
Type of Entity (i.e., corporation, partnership, etc.)
 
 
____________________________________
Tax Identification or Social Security Number
 
 
____________________________________
State of Formation of Entity
 
____________________________________
Name of Signatory Typed or Printed
 
 
Its: _________________________________                              
Title
 




 
Address to Which Correspondence Should Be Directed (if different from above)
 
____________________________________
c/o Name
 
____________________________________
Street Address
 
 
____________________________________
City, State and Zip Code
 
(______)____________________________
Telephone Number
 
(______)____________________________
Facsimile Number

 
 
Schedules-3

--------------------------------------------------------------------------------

 
 
CERTIFICATE OF SIGNATORY
 
 
(To be completed if Notes are being subscribed for by an entity)
 


 


 
I,__________________________________, am the ___________________________
of GEMINI STRATEGIES
LLC                                                                                                 
(the “Entity”).
 
 
I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Notes Purchase Agreement and to purchase and hold the
Conversion Shares that comprise the Notes.  The Notes Purchase Agreement has
been duly and validly executed on behalf of the Entity and constitutes a legal
and binding obligation of the Entity.
 


IN WITNESS WHEREOF, I have hereto set my hand this ______ day of _____, 2012.
 


 

 
 
___________________________________________
Signature

 
 
Schedules-4

--------------------------------------------------------------------------------

 


 
ACCEPTANCE PAGE TO SECURITIES PURCHASE AGREEMENT OF
 
Cyclone Power Technologies, Inc.


 
The foregoing subscriptions for an aggregate Purchase Price of $_____ of Notes,
____ Warrants for an aggregate Principal Amount of $_____ in accordance with the
foregoing Securities Purchase Agreement, AGREED AND ACCEPTED; provided, however,
that the Borrower may accept additional subscriptions from time to time without
consent of Purchasers until the maximum offering amount (plus the over-allotment
option, if any) are accepted and Closed upon, in accordance with this Agreement:
 
 
Cyclone Power Technologies, Inc.
 


 
By:                                                                           
Name:
Title:


 


Date: ____________ 2012
 
 
Schedules-5

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Form of


Note


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B


Form of


Warrant

 